DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krongauzet al. (US 8277826; of record).
Krongauz is directed to antimicrobial resins wherein the resin comprises a mixture of acrylic components wherein the acrylic components are a mixture comprising about 15-80 % of a hydrophilic acrylic oligomer, about 10-80% of a multifunctional acrylic monomer, about 5-40 % of a monofunctional adhesion-promoting acrylic or vinyl monomer (see claim 1) (see instant claims 3) and between about 0.1-15% by weight of an antimicrobial salt (see claim 1) (see instant claims 6) wherein the antimicrobial salt includes silver (see claim 22) (see instant claim 1, 2 and 4). The resulting structure may be layered so as to be multilayered (see column 13, line 67).  It is noted that the concentrations of acrylate polymers and antimicrobial metal taught by Krongauz overlaps with those claimed and are thus obvious. See MPEP 2144.05(I).  
The antimicrobial metal (e.g. silver) is to have a particle size of from 1 nm to about 50 micrometers (see claim 24) (see instant claim 5). 
The antimicrobial resin is to be coated on to a substrate such as polyethylene terephthalate (see claim 6) (see instant claims 1 and 2). 
Additives may be included in the resin composition such as UV screening compounds (UV absorbers) and stabilizers where the additive is present in an amount between 0.1-10% by weight (see column 12, line 65 – column 13, line 8) (see instant claims 7-10). 
Methods of making the composition are set forth wherein a substrate is coated with the resin and subject to curing via radiation (see abstract) (see instant 20)
With respect to the MRSA/E. coli activity (see instant claims 1 and 2) and VLT properties (see instant claims 11 and 12) of the claimed coating, Krongauz is silent regarding such properties. However, because the claimed composition, i.e. a PET substrate coated with an acrylic resin comprising antimicrobial silver, is suggested by Krongauz, it would be reasonable to expect that these properties would have necessarily been present, absent evidence to the contrary. 
The only difference between Krongauz and the instant claims is that Krongauz does not teach the specific combination of components as claimed in a single embodiment (a PET substrate coated with a silver containing antimicrobial acrylate coating resin), or with sufficient specificity to be anticipatory. The specific combination of features claimed is disclosed within the teaching of Krongauz, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected the taught ingredients from within Krongauz's disclosure, to arrive at a PET substrate comprising an antimicrobial acrylate coating.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
	
Claims 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krongauz et al. (US 8277826; of record) as applied to claims 1-12 and 20 above, and further in view of Hamada et al. (JP 2007068723) evidenced by machine translation.
From the outset, Krongauz would suggest a PET/antimicrobial/PET/antimicrobial structure as layering is indicated as layering is contemplated (see column 13, line 67), i.e. a first PET substrate, a first anti-microbial coating overlaying the first PET substrate, a second PET substrate, and a second anti-microbial coating overlaying the second PET substrate, wherein the second anti-microbial coating comprising an acrylate-based component and a silver-based filler.
Krongauz, however, fails to teach the antimicrobial layered structure comprising a peelable adhesive layer. 
Hamada is directed to an antibacterial sheet comprising an adhesive. It is taught that the adhesive enables the antimicrobial sheet to be adhered to target surfaces and that the adhesive layer is to be covered with peelable backing sheet which prevents the loss of antibacterial active to the environment. Thus, it would have been obvious to modify Krongauz’s composition to include an adhesive layer backing sheet in order to prevent loss of antimicrobial activity in the structure.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 11 and 12 recite VLT. However, it is unclear what VLT is an acronym for. A search of the specification and claims could not provide any clarity as to how to understand the acronym. Clarification of ‘VLT’ is requested.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611